Citation Nr: 0321490	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-14 155	)	DATE

	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for ischemic heart disease.



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel








INTRODUCTION

The appellant is a veteran who had recognized service from 
October 1941 to July 1942, and from May 1945 to May 1946.  He 
was a prisoner of war (POW) of the Japanese from April 1942 
to July 1942.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for ischemic heart disease and denied a total disability 
rating based on individual unemployability.  The veteran 
limited his appeal to the issue of service connection for 
ischemic heart disease.

The veteran was offered and accepted Decision Review Officer 
review of his case.  The claim was considered by the Decision 
Review Officer, but the prior denial was continued.  The 
veteran elected to proceed with his appeal.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  

In this case, the veteran has not been notified of VCAA.  
Accordingly, appropriate action must be taken to ensure that 
the directives of VCAA are satisfied.  Disabled Am. Veterans 
v. Sec'y. of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  
Furthermore, in October 2002, the veteran submitted 
additional medical evidence directly to the Board.  This 
evidence appears to reflect treatment only for disabilities 
not at issue herein.  However, as the claim is being remanded 
anyway, agency of original jurisdiction review of the 
evidence appears indicated.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
VA.

2.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in VCAA.  He 
should be specifically advised of what is 
necessary to establish his claim, and 
that although the record reflects a 
diagnosis of ischemic heart disease and 
that he was a POW, there is no evidence 
that he had edema as a POW or that the 
diagnosed ischemic heart disease is 
otherwise related to service.  He should 
also be advised what evidence he is to 
provide and what evidence VA will attempt 
to obtain (i.e., that he must provide 
evidence that he suffered edema as a POW, 
but that VA will arrange for an 
examination, if indicated).  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

3.  If the veteran submits evidence that 
he had edema as a POW, the RO should 
arrange for a VA examination to confirm 
that he indeed has beriberi (ischemic) 
heart disease.  The claims file should be 
made available to the examiner prior to 
the examination.  

4.  Upon completion of the requested 
actions, the claim should be reviewed, 
and if it remains denied, the veteran 
should be provided with an appropriate 
supplemental statement of the case.  He 
should have the opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VA.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 

